FILED
                                                                          17-1053
                                                                          12/22/2017 1:32 PM
                                                                          tex-21463345
                                                                          SUPREME COURT OF TEXAS
                                                                          BLAKE A. HAWTHORNE, CLERK



                              NO.

                       IN THE SUPREME COURT OF TEXAS

                             FC BACKGROUND, LLC,
                                             Petitioner,
                                     v.

                                     LEE FRITZE,
                                                        Respondent.

              On Petition for Review from the Fifth Court of Appeals
                                   Dallas, Texas
                               No. 05-17-00277-CV

                 PETITIONER’S OPPOSED MOTION TO
             EXTEND TIME TO FILE PETITION FOR REVIEW

      Petitioner, FC Background, LLC, asks the Court to extend the time to file its

Petition for Review.

      1.     Petitioner is FC Background, LLC; respondent is Lee Fritze.

      2.     This motion is filed within the 15-day period to file a motion to

extend the time to file a petition for review, as required by Texas Rule of Appellate

Procedure 53.7(f).

      3.     Respondent opposes this motion.

      4.     The Court has the authority under TEX. R. APP. P. 53.7 to grant

petitioner additional time to file a petition for review.
      5.     The 5th Court of Appeals issued its judgment in FC Background, LLC

v. Lee Fritze, Cause No. 05-17-00277-CV, on November 16, 2017.

      6.     Petitioner’s petition for review is due to be filed on January 2, 2018.

      7.     Petitioner requests an additional 30 days to file the petition for review,

extending the time to February 1, 2018.

      9.     No extension has been previously granted to extend the time to file the

petition for review.

      5.     Petitioner needs additional time to file its brief because counsel for

Petitioner will be out of the state for the holidays.

      6.     Respondent opposes this 30-day extension.

                                       PRAYER

      For these reasons, petitioner asks the Court to grant an extension of time to

file the petition for review until February 2, 2018.


                                                Respectfully submitted,

                                                DUNN SHEEHAN LLP


                                                 /s/ Cari B. LaSala
                                                William D. Dunn
                                                Texas Bar No. 24002023
                                                ddunn@dunnsheehan.com
                                                Cari B. LaSala
                                                Texas Bar No. 24087890
                                                clasala@dunnsheehan.com



                                            2
                                          3400 Carlisle St., Suite 200
                                          Dallas, Texas 75204
                                          (214) 855-0077      (Phone)
                                          (214) 866-0070      (Fax)

                                          ATTORNEYS FOR APPELLANT


                    CERTIFICATE OF CONFERENCE

      Counsel for Petitioner, Cari LaSala, contacted counsel for Respondent,
Robin Foret on December 22, 2017. Respondent opposes the requested extension
of time for 30 days for filing FC Background’s Petition for Review.

                                           /s/ Cari B. LaSala


                       CERTIFICATE OF SERVICE

        I certify on December 22, 2017I served a copy of Petitioner’s Opposed
Motion to Extend Time to File Petition for Review on Respondent by electronic
filing.


                                           /s/ Cari B. LaSala




                                      3